Opinion issued May 19, 2022




                                   In The

                              Court of Appeals
                                  For The

                        First District of Texas
                          ————————————
                            NO. 01-21-00320-CV
                         ———————————
    JACQUELINE ANN TAYLOR AND ZONA JILL WAINWRIGHT,
                       Appellants
                                     V.
CADENCE BANK, N.A., AS TRUSTEE OF THE MANAGEMENT TRUST
FOR THERESA LONA BLACKWELL, AN INCAPACITATED PERSON
AND AS CUSTODAN OF THE IRA OF THERESA LONA BLACKWELL,
                         Appellees


                  On Appeal from the Probate Court No. 1
                           Harris County, Texas
                     Trial Court Case No. 488853-401


                        MEMORANDUM OPINION

     This is an appeal from the trial court’s March 19, 2021 order granting

interpleader. Appellants’ brief was originally due on September 13, 2021. Two
extensions were granted until January 11, 2022. On January 25, 2021, this Court

issued a notice advising appellants that unless the brief was filed within ten days, we

might dismiss the appeal for want of prosecution. Appellants neither timely filed a

brief nor requested an extension. See TEX. R. APP. P. 38.8(a)(1) (the appellate court

may dismiss for want of prosecution for failure to file appellant’s brief).

      Accordingly, we dismiss the appeal for want of prosecution. See TEX. R. APP.

P. 38.8(a)(1), 42.3(b), 43.2(f). We dismiss any pending motions as moot.

                                   PER CURIAM
Panel consists of Chief Justice Radack and Justices Goodman and Hightower.




                                          2